  Case 1:19-cv-01663-MN Document 32 Filed 11/04/20 Page 1 of 6 PageID #: 303




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


SETH BRUNNER, an individual
                                                         Civil Action No. 1:19-cv-01663-MN
             Plaintiff,

       v.                                                JURY TRIAL DEMANDED

DYVE BIOSCIENCES, INC.,

             Defendant.


  [STIPULATED] MOTION TO AMEND SCHEDULE AND TO RESOLVE DISPUTES
                  CONCERNING AMENDED SCHEDULE

            WHEREAS, on January 8, 2020, the Court entered a Scheduling Order for this case (D.I.

11);

            WHEREAS, in light of the ongoing COVID-19 pandemic, on April 24, 2020 the Court

entered an Amended Scheduling Order for this case (D.I. 22);

            WHEREAS, in light of the ongoing COVID-19 pandemic, on July 31, 2020 the Court

entered a Second Amended Scheduling Order for this case (D.I. 30);

            WHEREAS, the parties had agreed to limited discovery in anticipation of an in person

mediation on August 6, 2020;

            WHEREAS, the COVID-19 pandemic resulted in the inability to conduct the mediation

in person at that time;

            WHEREAS, the parties conducted the mediation remotely on October 22, 2020 and did

not reach a resolution;

            WHEREAS, both parties agree that deadlines for fact discovery and other deadlines

should be extended post mediation;
 Case 1:19-cv-01663-MN Document 32 Filed 11/04/20 Page 2 of 6 PageID #: 304




       WHEREAS, the parties have not reached agreement on how the deadlines should be

extended,

       THE PARTIES HEREBY SUBMIT TO THE COURT competing proposals for

extending deadlines in the Scheduling Order in this case, and request the Court’s assistance in

determining the schedule for the remainder of the case:

Plaintiff’s Proposal:

       At Defendant’s request, Plaintiff agreed to participate in early mediation in this case,

with extremely limited fact discovery leading up to early mediation. That mediation occurred on

Oct. 22, 2020. The parties were unable to reach agreement. While both parties agree that

deadlines need to be extended now that the early mediation has occurred, they disagree as to

how those deadlines should be altered.

       Plaintiff’s proposal keeps the same general structure as the previous schedules in this

case and provides sufficient time for the parties to adequately conduct full discovery and assess

the merits of the case. Plaintiff believes its schedule to be reasonable in light of the current

status of the case. By contrast, Defendant’s proposal eliminates summary judgment, which has

been part of the case schedule from the start, and which is specifically contemplated by the

Federal Rules. Plaintiff does not agree that summary judgment should be eliminated from the

case. The parties should proceed under the same structure as before, while allowing sufficient

time to conduct fact discovery and meet other deadlines. Substantial discovery remains to be

completed. For example, Defendants still need to produce text messages from its executives,

documents from at least one of its executives, and engage in depositions for a number of

employees, as well as a corporate deposition. Defendant also needs to produce documents and

engage in depositions for a number of third parties that Defendant represents.
  Case 1:19-cv-01663-MN Document 32 Filed 11/04/20 Page 3 of 6 PageID #: 305




       Further, Defendant is requesting leave to add a new claim for trade secret

misappropriation to this case some eight months after the deadline for amending pleadings.

Defendant’s request to proceed to trial in eight months on a claim still in the pleading stage is

not reasonable. While Plaintiff opposes Defendant’s motion, should the Court allow Defendant

to amend the pleadings, Plaintiff will only have five to six weeks at best to conduct discovery

and prepare a defense on a new claim. Defendant’s proposal that the parties proceed to trial

without summary judgment on a claim that is in the pleadings stage is prejudicial to Plaintiff.

       Plaintiff proposes the following schedule:


                                                                          PROPOSED NEW
             EVENT                    CURRENT DEADLINE
                                                                            DEADLINE

  Fact Discovery Closes              October 30, 2020                 March 31, 2021


  Opening Expert Reports             November 13, 2020                April 14, 2021


  Rebuttal Expert Reports            December 4, 2020                 May 12, 2021


  Reply Expert Reports               December 18, 2020                May 26, 2021

  Case Dispositive Motions and
  Daubert Motions (Opening           January 22, 2021                 June 30, 2021
  Briefs)

 Joint Proposed Final Pretrial
 Order                               May 28, 2021                     October __, 2021

  Pretrial Conference                June 6, 2021 at 11:00 a.m.       October __, 2021

  Trial – 3-day Jury Trial           June 14, 2021                    November __, 2021
 Case 1:19-cv-01663-MN Document 32 Filed 11/04/20 Page 4 of 6 PageID #: 306




Defendant’s Proposal:

       Trial has already been moved three times in this case, Plaintiff’s proposal would

unnecessarily move it a fourth. The Complaint was filed on September 5, 2019 and keeping the

current trial date is the most practical and efficient way of resolving this action. A three day

trial was originally set to start on February 1, 2021 (D.I. 11). Due to the Covid-19 pandemic

and the parties’ desire for early mediation, trial was moved to April 26, 2021 (D.I. 23). The case

was further delayed when the parties decided to wait to see if an in-person mediation would

become possible. Consequently, the trial date was moved again to June 14, 2021 (D.I. 30). A

remote mediation, which was ultimately unsuccessful, was held on October 22, 2020.

       Defendant disagrees that there is still substantial discovery to be taken. Prior to

mediation, the parties served interrogatories and responses and produced documents from the

files of plaintiff Seth Brunner, Ryan Beal (Dyve CEO), Jim McGee (Dyve COO), Elias Kfoury

(Dyve employee who introduced Dyve to Mr. Brunner), Jeffrey Byers (Former Dyve General

Manager, Consumer Division), Erica Good (former Dyve General Manager of Pharmaceutical

Products), and Barbara Prusinski (Dyve Aesthetics Program Manager). Former Dyve in-house

counsel Dorsey Kleger-Heine also produced documents. These custodians were specifically

selected as the most important in the case. In addition, Messrs. Brunner and Beal and Ms.

Kleger-Heine were deposed. Consequently, the bulk of fact discovery has been completed, with

maybe only two or three potential custodians remaining. Notably, Plaintiff does not identify the

third-parties it claims Dyve represents and from whom discovery still needs to be taken.

Therefore, Defendant’s proposed extension until January 29, 2021 is more than sufficient to

complete fact discovery. While Defendant is moving to amend its counterclaim to add a claim

for trade secret misappropriation, that should not increase the remaining discovery to be taken in
 Case 1:19-cv-01663-MN Document 32 Filed 11/04/20 Page 5 of 6 PageID #: 307




any meaningful way. Indeed, much of the discovery taken to date is also relevant to the trade

secret counterclaim.

       To maintain the trial date, Defendant proposes forgoing summary judgment motions.

This case involves claims related to whether Plaintiff Brunner owns some of the inventions

developed by Dyve. Underlying these claims are whether Mr. Brunner was hired to invent and

the existence of several employee/confidentiality agreements. Defendant has mirror-image

counterclaims. Including the potential trade secret claim, the claims in this case are inherently

factual and unlikely to be resolved through summary judgment. While summary judgment is

specifically contemplated in the Federal Rules, this Court frequently conditions summary

judgment motions on a prior application, and there is no absolute right to summary judgment.

       Defendant’s proposed schedule maintains the current trial date, while allowing enough

time to finish fact discovery and conduct expert discovery. To the extent the Court believes the

addition of a counterclaim for misappropriation for trade secrets requires the trial date to be

moved, it does not need to be moved to November 2021. A trial in September 2021 provides

more than sufficient time for discovery into the trade secret claim.


                                                                           PROPOSED NEW
             EVENT                    CURRENT DEADLINE
                                                                             DEADLINE

 Fact Discovery Closes               October 30, 2020                  January 29, 2021


 Opening Expert Reports              November 13, 2020                 March 12, 2021


 Rebuttal Expert Reports             December 4, 2020                  April 12, 2021


 Reply Expert Reports                December 18, 2020                 April 28, 2021
 Case 1:19-cv-01663-MN Document 32 Filed 11/04/20 Page 6 of 6 PageID #: 308




 Case Dispositive Motions and                                  No SJ Briefs
 Daubert Motions (Opening        January 22, 2021              (Daubert motions, May 1,
 Briefs)                                                      2021)
 Joint Proposed Final Pretrial
 Order                           May 28, 2021                  Same

 Pretrial Conference             June 7, 2021 at 11:00 a.m.    Same

 Trial – 3-day Jury Trial        June 14, 2021                 Same




BAYARD, P.A.                                 POTTER ANDERSON & CORROON LLP

By: /s/ Stephen B. Brauerman                 By: /s/ Jonathan A. Choa
    Stephen B. Brauerman (#4952)                 Matthew E. Fischer (#3092)
     600 N. King Street, Suite 400               Jonathan A. Choa (#5319)
     P.O. Box 25130                              David A. Seal (#5992)
     Wilmington, DE 19899                        P.O. Box 951
     (302) 655-5000                              Wilmington, DE 19899
     sbrauerman@bayardlaw.com                    (302) 984-6000
                                                 mfischer@potteranderson.com
Attorneys for Plaintiff                          jchoa@potteranderson.com
                                                 dseal@potteranderson.com

                                             Attorneys for Defendant



Dated: November 4, 2020
